33 F.3d 58
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Erma JOHNSON, Plaintiff-Appellant,v.COUNTY OF LOS ANGELES, et al., Defendants-Appellees.
Nos. 93-55348, 94-55139.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 1, 1994.1Decided Aug. 15, 1994.

1
Before:  O'SCANNLAIN and NELSON, T.G., Circuit Judges, and MERHIGE, Senior District Judge.2

MEMORANDUM3

2
Johnson, pro se, appeals from judgment on a jury verdict against her, and from a post-trial order denying her request to reconsider an order which denied her motion to reopen the record.  Johnson brought a number of state claims and claims under 42 U.S.C. Sec. 1983 arising from an incident in which county personnel took custody of her and held her for several days for psychiatric evaluation.


3
The standard for reviewing a jury verdict is whether it is supported by substantial evidence, or by such evidence as a reasonable mind might accept as adequate.   Transgo, Inc., v. Ajac Transmission Parts Corp., 768 F.2d 1001, 1013-14 (9th Cir.1985).


4
A motion to reconsider a district court order may be deemed to be a motion to amend judgment pursuant to Rule 59 of the Federal Rules of Civil Procedure, or a motion for relief from judgment pursuant to Rule 60 of the Federal Rules of Civil Procedure.  This Court reviews rulings on such motion for abuse of discretion.   Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 832 (9th Cir.), cert. denied, 479 U.S. 829 (1986).


5
Because we find sufficient evidence to support the verdict, and find no abuse of discretion in the district court's rulings, the district court is


6
AFFIRMED.



1
 This case is appropriate for submission on the briefs and without oral argument per Fed.R.App. 34(a) and 9th Cir.R. 34-4


2
 The Honorable Robert R. Merhige, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation


3
 This disposition is not suitable for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3